Case 2:21-mj-30214-DUTY ECF No. 1, PageID.1 Filed 05/06/21 Page 1 of 3




                                                Case: 2:21−mj−30214
                                                Assigned To : Unassigned
                                                Assign. Date : 5/6/2021
                                                Description: U.S. V. DAVID WAYNE
                                                MAXIM
Case 2:21-mj-30214-DUTY ECF No. 1, PageID.2 Filed 05/06/21 Page 2 of 3
Case 2:21-mj-30214-DUTY ECF No. 1, PageID.3 Filed 05/06/21 Page 3 of 3




     May 6, 2021
